Hon. Joe L. Cox              0pini011NO. v-1085.
County Attorney
Hale County                  Re: Thk authority of the
Plainview, Texas                 Commiss$onerslCourt
                .                to give a veterans
                                 service organization
                                 a long term lease on
                              : a portion of real pro-
                                 perty origlnallgac-
                                'qtiredfor road pur-
Dear Mr. Cox:                    poses.
          Your request for an opinion is as follows:
     ?!he:,Conm&sionersCourt of Hale County, has
    asked me to seek the opinion of the Attorney
  *.~Generalto the following question:
     .%any years ago, the County of Hale acquired
    the title to certain real property in Rale
    Comty, by deed, for t1Tzpurpos,eof public
 : roads. Subsequently, rhanges In the roadway
    were made, leaving a tIeactof land, triangu-
    lar 3.nshape and belng"?bout two acres in
    size. The County still has ownership of
  L this land and has made no use of it for a
    number of years. The VFW Post, of Hale Cen-
    ter, Texas, is trging to gain title to this
    land. I have advised the~court that, in my
 \ opinion, the only way the County may divest
    themselves of title is In accobdance uith
    Artidle 1577, VCS, 1925.
     'Some members of the Court are of the opin-
     i.onthat the county may make a valid lease
     of this property for a tern of forty (40)
     years, at a ground rent of $5.00 per year.
     I have not found any authority in a Comnis-
    ~sioner'sCourt to take such action, and the
     Court has tistructed me to seek an oplnion~
     of the Attorney General as to validity of
     such a lease.*
622
      Hon. Joe L. Ccx, Rage 2   (V-1085)
                                                                   :

                Section 1 of Article,l577,V.C.S., pr0vides~'i.n :
      part:
                 .'TheCommissioners Court may, by an or-
           der to be entered on lti minutes, appoint a    ,       " '-
            commissionerto sell and dispose of any real
           estate of the county at public auction. The
           deed of such commissioner,made in conformity
           to such order for and in behalf of the county,
           duly acknowledged and proven and recorded shall
           be sufficient to convey to the purchasers all
           the right, title, and interest and estate which
           the county may have in and to the premises to
           be conveyed. Nothing contained In this arti-‘~
           cle shall authorize any ComvissionersCourt tom
           dispose of any lands given, donated or grant-
           ed to such county for the purpose of education
           in any other manner.than shall be directed by.
           .law.'                                             1
                 The authority of 'theCommissioners'Court to
       sell real~propertgis strictly limited to the modes and
       metttods.setout in Article 1577 of Vernon's Civil Stat:
       nteijl,
             and the court is unautborisedto sell real property
       except in the manner provided therein, for'when,a right.
       or bower is nranted and the method of its exercise is
       prescribed, %he preqsrlbed~methodexcludes all others.
       Ferguson v. Halsell,:47      421 (1877); Cit of Br n
       v~~(1.8                      Foster v. cit3
        ex. 352, 255 S.W. 1104 1923); Slate??V. Ellis Co&t=
       iF=
      ,L&ree Improvement M"trict, 120 Tex. 272; 36 S.H.2d 1014
       !.193lJ
             '
                We,,therefore, agree with your conclusionthat
      the only way Hale County may divest itself of title IS
      in accordance with Article 1577.
                 Article 157'7,V.C.S., further provides:
                 . . . . the Commissioners Court of any
           county in this State having a opulation in
           excess of forty-five thousand 745,000), ac-
           cording to the last preceding or any future
           Federal Census, which said county borders on
           the International Boundary between the United
           States of America and the Republic of Mexico,
           may elect, in the manner hereinafterprovid-
           ed for, to sell or lease any real estate, to-
           gether with any improvements and appurtenances
           thereto, said procedure therefor to be governed
                                                                 .:   623

        Hon. Joe L. Cox, page 3   (V-1085)


            by the following provisions: e -. .(I
                  Since Hale County does not fall within the.
        above classification,the authority to lease real es-
        tate,set o':iin Article 1577 is not applicable to this
        county. Ue know.of no other constitutionalor statu-
        tory authority which would authorize the Conmissionersf
.
.
    1
        Court of Hale County to lease the property of the coun-
        ty to the Veterans of Foreign Uars,
                  The CommisslonersBCourt is a court of lim-
        ited jurisdictionand has only such powers as are con-
        ferred unon it bv the Constitution and statutes of this
        State, either by-express terms or by necessary impli-
        cation; Tex.Const. Art.V, Sec.18; Von Rosenburg v.
        Lovett, 173 S.U. 506 (Tex.Civ.App.1915,error ref.7.
        Galveston H. & S.A.Ry. v. Uvalde County, 167 S.U.2d'305
        pex.Civ.App.1942, error ref. w.o.m.1.
                  It was held in Attorney General's letter opin-
        ion to Hon. George T. Avery, County Attorney of Fannin
        County, dated February 17, 1948, that Fannin County did
        not have the authority to lea,seproperty belonging to
        the~county for the purpose of erecting a radio station.
                  Since we fail to find any authority authoriz-
        ing the Commissioners"Court of Rale County to lease them
        property in question, you :areadvised that the Court does
        not have authoritytogive aveterans service organization
        a long tern lease on such.property.
                              SUMMARY
                  The Commissioners'Court of Hale Coun-
             ty does not have authority to execute a lease
             on a portion of real property originallyac-
             quired by the County for road purposes. The
             authority of the Court to dispose of such real
             estate is limited to the modes and methods
             authorized by Article 1577, V*C.S.
        APPROVEDZ                            Yours very truly,
        J. C. Davis, Jr.                       PRICE DANIEL
        County Affairs Division              Attorney General
        Everett Hutchinson
        Executive Assistant
                                                 John Reeves
        Charles D. Mathews                          Assistant
        First Assistant
        JR:mw